Case 1:20-cv-24239-DLG Document 13 Entered on FLSD Docket 12/11/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-24239-DLG

  BARBARA ALVEREZ FUENTES,

                 Plaintiff,

  v.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC,

                 Defendant.
                                                /

                                    JOINT STATUS REPORT

          Plaintiff, BARBARA ALVEREZ FUENTES, and Defendant, HEALTHCARE REVENUE

  RECOVERY GROUP, LLC, pursuant to this Court’s Order dated November 16, 2020 (DE 11), hereby

  file this Joint Status Report. In addition to determining the appropriate case management track,

  developing a case management plan, and discussing settlement in good faith, the following was

  required to be considered and reported by the Court’s Order.

       1. Statement of Claim

                 1. Plaintiff’s Claim

                     In violation of 15 U.S.C. §§§ 1692e(2)(A), 1692e(8), and 1692e(10), Defendant

                     falsely represented the character, amount, or legal status of the subject debt;

                     communicated or threatened to communicate information known to be false;

                     and used false, deceptive, or misleading representations when it sent her

                     collection correspondence dated August 25, 2020, for an amount of 1,032.00.

                     Plaintiff avers that she is not liable for the debt as it originated from medical

                     treatment she received from Coral Gables Hospital and Paragon Contracting


                                                    1
Case 1:20-cv-24239-DLG Document 13 Entered on FLSD Docket 12/11/2020 Page 2 of 5




                      Services, LLC on April 6, 2020 in connection with a work-related injury she

                      sustained on December 7, 2019. Plaintiff alleges that creditors Coral Gables

                      Hospital and Paragon Contracting Services, LLC had “full access and notice

                      that Plaintiff was an injured employee under a workers’ compensation policy.”


                  2. Defendants’ Defenses

                      Defendant has asserted that it did not violate the FDCPA as alleged in Plaintiff’s

                      Complaint, and has asserted the following defenses: (1) FDCPA’s bona fide

                      error defense, (2) Not liable for the actions of third Parties (3) Failure to mitigate

                      damages.

      2. Summary of Uncontested Facts

          A.   Plaintiff is a consumer.
          B.   Defendant is a debt collector.
          C.   Defendant attempted to collect a debt from Plaintiff.
          D.   Defendant sent a letter dated August 25, 2020 to Plaintiff in connection with the
               subject debt.

      3. Summary of Known Issues

          A. Whether the subject debt is in connection to a work-related injury.
          B. Whether Defendant engaged in an act or omission in violation of the FDCPA;
          C. If so, (i) was the violation intentional, (ii) was it the result of a bonafide error, and
             (iii) did it occur despite the maintenance of procedures reasonably adapted to avoid
             any such error.

      4. Pending Motions

          There are no pending motions.

      5. Progress of Discovery, and Approximate Time at which Case Ready for Trial

          There has been no discovery to date, as the parties have just held their joint scheduling

  conference on November 23, 2020. The parties propose the following pretrial deadlines for

  discovery and for the setting of trial:

                                                      2
Case 1:20-cv-24239-DLG Document 13 Entered on FLSD Docket 12/11/2020 Page 3 of 5




                Discovery deadline June 23, 2021

                Deadline for dispositive motions August 8, 2021

                Trial on the Court’s trial calendar November 2021

     6. Estimated time for Trial

        The Parties have requested a jury trial. It is estimated that the trial will take 2-3 days.

     7. Unique Legal or Factual Aspects of the Case

        The parties are unaware of any such unique issues but shall bring same to the attention of

     this Court should any arise.

     8. Likelihood of Settlement

        The parties shall continue to explore the possibility of settlement. The Parties hereby

     agree to engage in settlement discussions throughout the litigation, including mediation, after

     all discovery response deadlines have been met or, as applicable.

     9. Election to Magistrate Judge

        The Parties have not made any elections for the Magistrate Judge; See attached.

     9b. Existence of Unique Issues Appropriate for Referral to Magistrate

        The parties are unaware of any such issues.

     10. Exchange of Discovery Listed in Rule 26(a)(1)(A).

        The parties agree to exchange the discovery listed in Federal Rule of Civil Procedure

     26(a)(1)(A) by January 15, 2020.



  Dated: December 11th , 2020                           Respectfully submitted,


   /s/ Jose M. Francisco________                       /s/ Ernest H. Kohlmyer, III
   Jose M. Francisco, Esquire                          Ernest H. Kohlmyer, III, Esquire
   Florida Bar No. 0892874                             Florida Bar No. 110108
   josefrancisco@jmflawyers.com                        Skohlmyer@shepardfirm.com

                                                   3
Case 1:20-cv-24239-DLG Document 13 Entered on FLSD Docket 12/11/2020 Page 4 of 5




   litigationsec1@jmflawyers.com             Shepard, Smith, Kohlmyer & Hand, P.A.
   Jose M. Francisco, P.A.                   2300 Maitland Center Parkway, Suite 100
   8660 Flagler Street, Suite 100            Maitland, Florida 32751
   Miami, FL 33144                           Telephone (407) 622-1772
   Telephone: (305) 649-2213; Ext.1007       Facsimile (407) 622-1884
   Attorney for Plaintiff                    Attorneys for Defendant , Healthcare
                                             Revenue Recovery Group, LLC




                                         4
Case 1:20-cv-24239-DLG Document 13 Entered on FLSD Docket 12/11/2020 Page 5 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-24239-DLG

  BARBARA ALVEREZ FUENTES,

                  Plaintiff,

  v.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC,

                  Defendant.
                                               /


                 ELECTION TO JURISDICTION BY A UNITED STATES
              MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

          In accordance with the provisions of Title 28, U.S.C. § 636(c), the undersigned party or
  parties to the above-captioned civil matter hereby voluntarily elect to have a United States
  Magistrate Judge decide the following motions and issue a final order or judgment with respect
  thereto:

       1. Motions to Dismiss                                  Yes                    No     X

       2. Motions for Summary Judgment                        Yes                    No     X

       3. All Pretrial Motions                                Yes                    No     X

       4. Other                                               Yes                    No     X

          12/11/2020                                          /s/ Jose M. Francisco
          (Date)                                       (Signature) Counsel for Plaintiff

          12/11/2020                                          /s/ Ernest H. Kohlmyer, III
          (Date)                                       (Signature) Counsel for Defendant




                                                   5
